Title: James Madison to Ferdinand Rudolph Hassler, 22 February 1833
From: Madison, James
To: Hassler, Ferdinand Rudolph


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 22 33
                            
                        
                        I have recd. your favor with the accompanying Copies of your Report on Weights & Measures, & I
                            have forwarded the two, one for Professor Patterson, & one for the University of Virginia; and shall dispose of
                            the others as you desire. For the Copy alloted to myself, I return you my thanks. The decrepit state of my health, added to my
                            great age & other causes, have prevented me from looking much into the work. My confidence in your aptitude for
                            it, takes the place of a positive proof of its merits.
                        I am glad to learn that you are to resume the important labour of surveying the Coast. I hope you will be
                            able to compleat it; & to your own satisfaction, in which case I doubt not it will be to the satisfaction of those
                            who invite you to the undertaking. I tender you Sir my esteem & my friendly salutations
                        
                            
                                J. M.
                            
                        
                    